 

Exhibit 10.3

 

Clinical Trial Agreement

 

This Clinical Trial Agreement (“Agreement”) is made as of this 19th day of
September, 2016 (“Effective Date”) by and between Creative Medical Technologies,
Inc. with a place of business at 2017 W. Peoria Avenue, Phoenix, AZ, 85029
(“CMT”) and Los Angeles Biomedical Research Institute at Harbor-UCLA Medical
Center, a non-profit biomedical research and education institute located at 1124
W. Carson Street, Building N-14, Torrance, CA 90502 (“Institution”).

 

CMT desires to have Institution conduct a clinical trial to be supervised by its
member Jacob Rajfer, M.D., (“Principal Investigator”) under the CMT patented
intellectual property and protocol entitled, “Feasibility Study of
Intra-cavernosal Administration of Non-Expanded Autologous Bone Marrow Cells in
Treatment of Erectile Dysfunction”, (“Study”). CMT wishes to provide certain
support for the Study, as is more fully described in Section 4 of this
Agreement.

 

The Institution and CMT are hereinafter each individually referred to as a
“Party” and collectively referred to as the “Parties”.

 

Accordingly, the Parties agree as follows:

 

1.Investigators and Re se arch Staff

 

1.1Principal Investigator. The Study will be supervised and completed by
Principal Investigator at Institution.

 

1.2Obligations. Institution will ensure that Principal Investigator and any
other personnel who participate in the conduct of the Study abide by all
applicable terms of this Agreement. Institution is responsible to CMT for
compliance by all personnel, including the Principal Investigator, with the
terms of this Agreement.

 

 

 

 

 

1.3Delegation of Duties by Principal Investigator. Principal Investigator may
delegate duties and responsibilities to sub-investigators or research staff only
to the extent permitted by Food and Drug Administration (FDA) regulations
governing the conduct of clinical investigations.

 

1.4Compliance with Institutional Policies. Institution will ensure that
Principal Investigator complies with Institution’s policies and procedures,
including applicable financial policies. Institution will notify CMT promptly of
any conflict between the terms of this Agreement and any such policy or
procedure, and the parties will attempt to reach an appropriate accommodation.

 

2.Protocol

 

2.1Protocol. The Study will be conducted in accordance with a protocol developed
by CMT (“Protocol”).

 

2.2Ame ndme nts. If CMT modifies the IRB-approved final Protocol, CMT will
inform Principal Investigator in writing and seek approval from IRB for any such
amendments.

 

3.Study Conduct

 

3.1Sponsorship. This is a sponsored study, CMT has designed the study and CMT is
funding the Study.

 

3.2Regulatory. CMT is solely responsible for any and all safety reporting and
regulatory obligations associated with the conduct of the Study.

 

3.3Standards. Principal Investigator will conduct the Study in accordance with
the Protocol, International Conference on Harmonization Good Clinical Practice
(ICHGCP) guidelines, and all applicable governmental laws, rules, and
regulations.

 

 

 

 

 

3.4IRB Approval. If required, Principal Investigator will ensure that the Study
is approved by and subject to continuing oversight by an appropriate
Institutional Review Board (IRB). Institution will provide CMT with
documentation of both the initial IRB approval and annual renewals of that
approval. Institution will notify CMT promptly of any withdrawal or suspension
of IRB approval during the term of this Agreement.

 

3.5Informed Consent. Principal Investigator will obtain informed consent for
each Study subject in accordance with 21 Code of Federal Regulations Part 50 and
will Inform Study subjects that CMT is providing support for the Study. CMT has
no obligation to participate in the development of, or to review or comment on,
the informed consent form.

 

3.6Monitoring and Data Collection. CMT may monitor the Study and receive any
subject-level Study data, excluding the identity of any patients involved with
the Study. During and for a period of at least two years after the completion of
the Study, CMT shall promptly report to the Investigator any information that
could directly affect the health or safety of past or current Study subjects or
influence the conduct of the study, including but not limited to the Study
results and information in site monitoring reports and data safety monitoring
committee reports as required by the Protocol. In each case, the Investigator
and Institution shall be free to communicate these findings to each Study
subject and the IRB.

 

3.7Duration of Study. Principal Investigator expects to complete Study conduct
by April 30, 2018. If required, the Study must be approved by CMT should an
extension past April 30, 2018 to complete the Study is needed.

 

 

 

 

 

3.8Status Updates. Principal Investigator will provide CMT with an update of
Study status at least once per quarter during the term of this Agreement, or
more frequently if mutually agreed by the Parties. Each status update will
include subject enrollment, publication plans, any adjustments in estimated
study completion date, and any other information reasonably requested by CMT.

 

4.Research Support. CMT will provide funding in support of the Study in
accordance with the payment schedule and budget in Attachment A. This funding
constitutes the CMT Financial Support for this Study. In addition, CMT shall
provide the Institution with all equipment and supplies necessary to conduct the
Study as required hereby, the sufficiency and adequacy of the equipment and
supplies to be reasonably determined by the Institution. The provision of the
equipment and supplies so described and the CMT Financial Support constitutes
the Research Support for this Study.

 

4.1Basis of Support. This financial support is not conditioned on any
pre-existing or future research or business relationship between the Principal
Investigator and CMT or Institution and CMT. It is also not conditioned on any
business, research or other decisions the Principal Investigator or Institution
has made, or may make, relating to CMT or CMT Products.

 

4.2Use of Financial Support. The Principal Investigator and Institution will use
the financial support solely for purposes of the Study.

 

4.3Study Budget. Institution represents that the Institution-provided study
budget upon which the support is based reflects an informed estimate of all
funds required to complete the Study.

 

4.4Disclosure by CMT. In the interest of transparency relating to its financial
relationships with investigators and study sites, CMT may publicly disclose the
funding associated with this Agreement. Any such report by CMT will clearly
differentiate between payments made to institutions and payments made to
individuals.

 

 

 

 

 

5.Study Data. Principal Investigator and Institution are free to publish the
results of the Study, subject to the provisions in Section 7 (Publications), and
to use data generated from the Study for their own research and educational
purposes and programs. However, in consideration of the CMT support, Principal
Investigator and Institution shall not use or permit others to use Study data
for the commercial benefit of any third party.

 

6.Study Report. No later than ninety (90) days after the final examination and
follow-up review of any patient included within the Study, Principal
Investigator will provide CMT with a written report of the Study results (“Study
Report”). The Study Report may take the form of a manuscript for publication
(see Section 7, Publications). If the Agreement is terminated early, the Study
Report shall include, at minimum, the results of the Study up until the date of
termination.

 

7.Publications. CMT supports the exercise of academic freedom and encourages
Principal Investigator to publish the results of the Study, whether or not the
results are favorable to CMT or any CMT product.

 

7.1Pre-Publication Review. Principal Investigator will provide CMT an
opportunity (a minimum of 30 days before submission or other public disclosure)
to prospectively review any proposed publication, abstract, or other type of
disclosure that reports the results of the Study (collectively, “Publication”).
CMT further recognizes and accepts that under Institution’s mission as a
non-profit, responsible medical center, Institution and its investigators must
have a meaningful right to publish research results without CMT’s approval or
editorial control, regardless of the Study’s outcome; provided, however, that if
reasonably requested by CMT, Institution shall not publish or publicly disclose
any confidential information belonging to CMT. If CMT reasonably determines that
the proposed publication or public disclosure contains patentable subject matter
which requires protection, CMT may request the delay of publication or public
disclosure for a period of time not to exceed ninety (90) days for the purpose
of filing patent applications. If no written response is received from CMT
within the applicable review period, it may be conclusively presumed that
publication or public disclosure may proceed without delay.

 

 

 

 

7.2Standards. For all Publications, Principal Investigator will comply with
recognized ethical standards concerning publications and authorship, including
the Uniform Requirements for Manuscripts Submitted to Biomedical Journals,
established by the International Committee of Medical Journal Editors.

 

7.3Disclosure of Support. Principal Investigator will disclose CMT support of
the Study in any Publication of Study results.

 

8.Indemnification; Insurance ; Subject Injury.

 

8.1CMT will indemnify and hold harmless the County of Los Angeles, the
Institution, Site, Principal Investigator, and Institution and Site’s trustees,
directors, officers members and employees (collectively, “Indemnified Parties”)
against any and all liabilities, losses, damages, costs, and expenses including
reasonable attorneys’ fees and costs (collectively, “Losses”) they may suffer in
connection with any claim or lawsuit brought by a third party: (a) for bodily
injury, including death, arising out of the conduct of the Study in accordance
with the Protocol and the Agreement, (b) that arises out of CMT’s use of the
Study results, or (c) that arises out of the negligence, recklessness, or
willful misconduct of CMT or its directors, officers, employees, or agents.
Notwithstanding the foregoing, CMT will not be obligated to indemnify the
Institution Indemnitees to the extent that such Losses arise from (i)
negligence, recklessness, or willful misconduct on the part of any of the
Institution Indemnitees or the Study Personnel, or (ii) a breach of the
Institution’s obligations, representations, or certifications under this
Agreement.

 

8.2Institution agrees to indemnify, defend, and hold harmless CMT and CMT’s (the
“CMT Indemnitees”) from any and all Losses they may suffer in connection with
any claim or lawsuit brought by a third party arising out of: (a) the
negligence, recklessness, or willful misconduct on the part of the Institution
or Institution’s officers, employees, agents, and subcontractors (including
Study Personnel), or (b) a breach of the Institution’s obligations,
representations, or certifications under this Agreement. Notwithstanding the
foregoing, Institution will not be obligated to indemnify the Sponsor
Indemnitees to the extent that such Losses arise from (i) the negligence,
recklessness, or willful misconduct on the part of any of the Sponsor
Indemnitees, or (ii) a breach of the Sponsor’s obligations, representations, or
certifications under this Agreement.

 

 

 

 

8.3Each party’s agreement to indemnify, defend, and hold the other party and its
respective indemnitees harmless is conditioned upon the indemnified party: (a)
providing written notice to the indemnifying party of any claim, demand, or
action arising out of the indemnified activities within thirty (30) days after
the indemnified party has knowledge of such claim, demand, or action, provided
that any failure on the part of an indemnified party to notify the indemnifying
party of receipt of notice of a claim will relieve the indemnifying party of its
obligation to indemnify the indemnified party for such claim under this
Agreement only to the extent that the indemnifying party has been prejudiced by
the lack of timely and adequate notice; (b) permitting the indemnifying party to
assume full responsibility and authority to investigate, prepare for, defend
against, and settle any such claim or demand; and (c) assisting the indemnifying
party, at the indemnifying party’s reasonable expense, in the investigation of,
preparation for, and defense of any such claim or demand. If the indemnifying
party assumes the defense of a third party claim, the indemnifying party will
not be subject to any liability for any settlement of such claim made by the
indemnified party without the indemnifying party’s consent, which consent may
not be unreasonably withheld or delayed.

 

8.4.During the term of this Agreement and for at least one (1) year thereafter,
Institution will, at its own expense, carry and maintain medical professional
liability insurance with limits of not less than one million dollars
($1,000,000) per incident and there million dollars ($3,000,000) per aggregate
for each person and entity peforming services under this Agreement, including
but not limited to Institution and Investigator. These policies will provide
coverage for incidents, claims, and suits arising from activities performed in
connection with this Agreement and reported during the term of this Agreement,
as well as those incidents, claims, and suits arising from such activities but
reported after the expiration or termination of this Agreement.

 

 

 

 

8.5During the term of this Agreement and for at least one (1) year thereafter,
Sponsor will, at its own expense, carry and maintain in full force insurance
coverage to support its obligations under the indemnification, liability and
related provisions of this Agreement, with limits of not less than one million
dollars ($1,000,000) per incident and three million dollars ($3,000,000) per
aggregate. These policies will provide coverage for incidents, claims, and suits
arising from activities performed in connection with this Agreement and reported
during the term of this Agreement, as well as those incidents, claims, and suits
arising from such activities but reported after the expiration or termination of
this Agreement.

 

Either Party will at the request of other party, have its insurance carrier for
such insurance furnish to the requesting party, a certificate that such
insurance is in force, such certificate to indicate any deductible and/or
self-insured retention and stipulate that such insurance will not be canceled
while this Agreement is in effect without at least thirty (30) days prior
written notice to requesting party.

 

8.6CMT will reimburse Institution for reasonable and necessary medical expenses,
including hospitalization, it incurs in providing necessary medical treatment to
a Study subjects who are injured or have adverse reactions directly resulting
from any research procedure performed in accordance with the Protocol, provided
that such adverse reactions, or research procedures performed, are in no way
attributable to: (a) a failure of the Institution and/or Investigator to adhere
to the Protocol, (b) the negligence or misconduct of any agents, contractors, or
employees of Site or Institution or, (c) the natural progression of a subject’s
underlying, re-existing medical condition or disease. For clarity, CMT will not
pay for the treatment of medical complications that are a part of the natural
course of the primary disease, but will reimburse Institution for reasonable and
necessary medical expenses incurred for the treatment by Institution of
aggravations of existing conditions that directly result from any research
procedures performed in accordance with the Protocol.

 

 

 

 

 

9.Adverse Experiences. CMT shall promptly notify Investigator of any findings of
new and unexpected serious adverse events rising from CMT’s monitoring of the
Study that could affect the safety of subjects, and trends or patterns of
non-serious or expected adverse events that occur at a specificity or severity
that is inconsistent with prior observations all in accordance with the
obligations set forth in 21 C.F.R. 312.32(c), 21 C.F.R. 312.55 (b), 21 C.F.R.
56.108 (b) and FDA’s Guidance on Adverse Event Reporting to Institutional Review
Boards in Clinical Trials (January 2009). In the event that any adverse
reactions associated with the Study Drug indicate the possibility of significant
health hazards, Institution and Investigator shall notify Sponsor within
twenty-four (24) hours of making such discovery. Institution and Investigator
shall at all times have the right to provide information regarding such adverse
events to Study subjects if it is determined that such adverse events may have
an effect on the Study subject’s health.

 

10.Use of Name. The use by any Party of the name, trademark, trade name, logo or
any adaption thereof, of any other Party in any publication, press release,
advertisement, announcement, promotional material, or promotional activity
relating to the Study requires the prior written consent of the other Party,
subject, however, to the following:

 

a. CMT may, without prior consent, identify Institution as the entity conducting
the Study, and identify the Principal Investigator as conducting the Study at
the Institute. This paragraph does not apply to information of Sub-investigators
or other study personnel.

 

b. Institute and Principal Investigator may, without prior consent, disclose
their participation in the Study (Including the name of CMT, name of the Study,
protocol number, funding amount, and any information available in a public
registry) as required by law, court order, or state regulation; or in (1) C.V.s,
(2) their website, (3) industry directories, (4) presentations, (7) grant
applications to non-commercial funding sources, (8) government reports and
filings, and (9) conflict-of-interest reports. This paragraph applies to
Sub-investigators and other study personnel.

 

 

 

 

 

c. CMT, as required by law or regulation, may disclose and make public the terms
and conditions of this Agreement, including, but not limited to, the name of
Institution and Principal Investigator and the amount of payments under this
Agreement.

 

11.Intellectual Property. Intellectual Property that either Party owned prior to
execution of this Agreement, or develops independently of the Study and other
Party’s confidential information is that Party’s separate property. It is not
affected by this Agreement. Neither Party has any claims to or rights in such
Intellectual Property of other Party.

 

10.1Inventorship. Inventorship shall be determined under federal patent laws.

 

10.2Institution Intellectual Property. All individual or collective inventions,
improvements or discoveries, whether or not patentable or copyrightable which
are conceived or made solely by one or more employees or members of the
Institution (“Institution Intellectual Property”) in performance of the Study
during the term of this Agreement shall be considered Institution Intellectual
Property. All rights and title to Institution Intellectual Property created
pursuant to the Study shall belong to Institution and shall be subject to the
terms and conditions of this Agreement.

 

Notwithstanding the foregoing, however, Institution acknowledges and agrees that
it shall not under any circumstance make commercial use of Institution
Intellectual Property in such a way as to compete with any business of CMT,
including any of its productions whether existing or prospective, or gain
commercial advantage over any such business of CMT as a result thereof. In
consideration of CMT's support of Institution in performance of any such
clinical testing or other services provided under this Agreement, Institution
hereby grants to CMT an option for an exclusive license to said Institution
Intellectual Property, which shall expire six months after Institution has
provided written notice to CMT of any such invention, improvement or discovery
made by Institution ("Option Period"). Upon exercise of the option in writing,
the Parties will meet within thirty (30) days to begin negotiating the terms of
the license. The Parties agree to negotiate in good faith. In the event a
license is not executed within six (6) months from the exercise of the option,
or the option is not exercised within the Option Period, the Institution shall
be free to license the Institution Intellectual Property to others at the
Institution's sole discretion with no further obligation to the CMT.

 

 

 

 

10.3CMT Intellectual Property. All individual or collective inventions,
improvements or discoveries, whether or not patentable or copyrightable which
are conceived or made solely by one or more employees of CMT (“CMT Intellectual
Property”) in performance of the Study during the term of this Agreement shall
be considered CMT Intellectual Property. All rights and title to CMT
Intellectual Property created pursuant to the Study shall belong to CMT and
shall be subject to the terms and conditions of this Agreement.

 

10.4Joint Intellectual Property. All individual or collective inventions,
improvements or discoveries, whether or not patentable or copyrightable which
are conceived and reduced to practice jointly by one or more employees or
members of each Party (“Joint Intellectual Property”) in performance of the
Study during the term of this Agreement shall be considered Joint Intellectual
Property. All rights and title to Joint Intellectual Property created pursuant
to the Study shall belong jointly to Institution and CMT and shall be subject to
the terms and conditions of this Agreement.

 

a.Each Party will promptly notify the other when Joint Intellectual Property is
created. Inventions made jointly by CMT and Institution will be owned jointly by
CMT and Institution CMT shall accordingly have the right, at its option and
expense, and through patent attorneys or agents of its choice, to make all
decisions with respect to, and to otherwise control preparation, filing and
prosecution (including any proceedings relating to reissues, reexaminations,
protests, interferences, and requests for patent extensions or supplementary
protection certificates) of any patent application with respect to any Joint
Intellectual Property and to maintain any patents issuing therefrom. CMT shall
provide Institution an opportunity to review decisions related to the
prosecution of any patent application based upon Joint Intellectual Property.

 

 

 

 

b.CMT shall not retain patent attorneys or agents if such representatives pose a
conflict of interest with respect to the Institution’s rights in Institution
Intellectual Property and Joint Intellectual Property..

 

c.If CMT elects not to exercise its rights in the Joint Intellectual Property or
CMT decides to discontinue or refrain from providing the financial support for
the prosecution or maintenance of patents or patent applications claiming Joint
Intellectual Property, then CMT shall be deemed to have irrevocably assigned its
rights in such patents and patent applications to the Institution and, as a
result, the Institution shall be free to file or continue prosecution or
maintain any such application(s) and to maintain any protection issuing thereon
in the United States of America and in any foreign country at the Institution’s
sole expense and all rights in the applicable patent or patent applications
shall thereupon be transferred to the Institution.

 

12.Grant of Rights . Institution hereby grants to CMT, an exclusive option at
CMT’s sole election, to negotiate for an exclusive license to Institution’s
interest in any Joint Intellectual Property. Terms and conditions of these
licenses are to be negotiated in good faith and agreed upon between Institution
and CMT. CMT shall notify Institution by written notice within ninety (90) days
of agreement of the Parties whether or not CMT elects to exercise the option. If
CMT either (i) elects not to exercise its option or (ii) fails to provide
written notice within such ninety (90) day period, then CMT shall automatically
be deemed to have relinquished any rights it may have to any Intellectual
Property or license described in this section. If CMT provides Institution
written notice of its exercise of the option, the parties shall exclusively
negotiate in good faith, for a period of ninety (90) days, a license to the
applicable Institution Intellectual Property and Joint Intellectual Property on
terms consistent with the terms of this paragraph. If, after good faith
negotiations, no agreement is reached by the parties within such ninety (90) day
period, Institution shall be free to enter into a license agreement with any
third party for any Institution Intellectual Property and to license its rights
in any Joint Intellectual Property to any third party.

 

 

 

 

13.Termination.

 

12.1Termination Events. Termination of this Agreement will be triggered by the
earlier of any of the following events.

 

a.Study Completion. The Agreement will terminate with the Study is complete,
which means the completion of all Protocol-required activities for all enrolled
subjects and receipt, by CMT, of a final Study Report.

 

b.Early Termination by Institution. If Institution terminates the Study early,
for any reason, Institution may terminate the Agreement on the conditions that
(i) thirty (30) days written notice of termination is provided to CMT, and (ii)
in the event that any patients remain enrolled in the Study as of the date of
Institution’s decision to termination, then Institution shall, notwithstanding
its termination of the Agreement, continue to comply with the requirements of
both the IRB and federal regulations affecting clinical study patient follow-up
examination and care.

 

c.Early Termination by CM T. CMT may terminate the Agreement early in any of the
following circumstances:

 

i.The Protocol is modified in a way unacceptable to CMT (see section 2.2,
Amendments);

 

 

 

 

ii.Study conduct is not completed within six months after the target date ( see
Section 3.7, Duration of Study);

 

iii.The Study does not start within six months of the Effective Date of this
Agreement.

 

iv.The Study design or objectives are no longer scientifically relevant.

 

d.Termination for Cause. Either Party may terminate the Agreement immediately
upon notification for cause, including but not limited to uncured material
breach of the terms of this Agreement by the other Party.

 

e.Effective Date of Termination. If termination is triggered by events described
in Sections 10.1 a. b. or c above, termination will be effective after
completion by both parties of any remaining applicable Agreement obligations.

 

f.Payment upon Termination. If the Agreement is terminated early for any reason
other than an uncured material breach of this Agreement by Principal
Investigator or Institution, CMT will pay a pro rata portion of the total
funding, less payments already made.

 

12.2Miscellaneous

 

a.Debarment and Exclusion. Institution certifies that neither it nor Principal
Investigator is debarred under subsections 306(a) or (b) of the Federal Food,
Drug, and Cosmetic Act and that it has not and will not use in any capacity the
services of any person debarred under such law with respect to services to be
performed under this Agreement. Institution also certifies that neither it nor
Principal Investigator is excluded from any federal health care program,
including but not limited to Medicare and Medicaid. Institution will notify CMT
promptly if either of these certifications needs to be amended in light of new
information.

 

b.Warranty. INSTITUTION MAKES NO WARRANTIES OR REPRESENTATIONS INCLUDING, BUT
NOT LIMITED TO, WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE OR
MERCHANTABILITY REGARDING THE RESULTS OF THE STUDY.

 

 

 

 

c.Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California, without regard for its conflict of law
provisions.

 

d.Notice. All notices required under this Agreement will be in writing and be
deemed to have been given when hand delivered, sent by overnight courier or
certified mail, as follows, provided that all urgent matters, such as safety
reports, will be promptly communicated via telephone, and confirmed in writing:

 

  If for Institution: Los Angeles Biomedical Research Institution at    
Harbor-UCLA Medical Center     Grants and Contracts Administration     1124 W.
Carson St.     Torrance, CA 90502     Phone: (424) 571-7631     Attention:
Patrick Rosal         If for CMT: Creative Medical Health, Inc.     2007 West
Peoria Avenue     Phoenix, Arizona 85029           Phone: (480) 789-9939    
Attention: Timothy Warbington, President & CEO

 

e.Entire Agreement. This agreement and its attachments constitute the entire
agreement between the parties with respect to this subject matter. All express
or implied representations, agreements and understandings, either oral or
written, heretofore made are expressly superseded by this Agreement. This
Agreement may be amended, or any term hereof modified, only by a written
instrument duly executed by both parties.

 

f.Independent contractors. Each party hereby acknowledges that the parties shall
be independent contractors and that the relationship between the parties shall
not constitute a partnership, joint venture or agency. Neither party shall have
the authority to make any statements, representations or commitments of any
kind, or to take any action, which shall be binding on the other party, without
the prior consent of the other party to do so.

 

 

 

 

g.Waive r. The waiver by a party of any right hereunder, or of any failure to
perform or breach by the other party hereunder, shall not be deemed a waiver of
any other right hereunder or of any other breach or failure by the other party
hereunder whether of a similar nature or otherwise.

 

h.Conflict with Attachments. If there is any conflict between this agreement and
any Attachments to it, or between the Agreement and the Protocol, the terms of
this Agreement will control.

 

i.Counterparts. This Agreement may be executed in separate counterparts, and by
facsimile or electronically as a portable document format (pdf) file or similar
electronic file, each of which will be deemed an original, and when executed
separately or together, will constitute a single original instrument, effective
in the same manner as if the parties had executed one and the same instrument.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

CREATIVE MEDICAL HEALTH, INC.   LOS ANGLES BIOMEDICAL RESEARCH       INSTITUTE
AT HARBOR-UCLA MEDICAL CENTER         By: /s/ Timothy Warbington   By: /s
Allison Weber Name: Timothy Warbington   Name: Allison Weber Title: President &
Chief Executive Officer   Title: Director, Research Administration Date:    
Date: 9/20/16         READ AND ACKNOWLEDGED:             By: /s/ Jacob Rajfer,
MD     Name: Jacob Rajfer, MD     Title: Principal Investor     Date: 9/19/2016
   

 

 

 

 

Attachment A

 

Payment Schedule

 

Site will send payment requests to:

 

ATTN:

Creative Medical Technologies, Inc.

C/O Timothy Warbington

2017 W. Peoria Ave.

Phoenix, AZ 85029

Email: ceo@creativemedicalhealth.com

 

CMT will send payments to:

 

Payee: Los Angeles Biomedical Research Institute at Harbor-UCLA Medical Center  
  Institution: Los Angeles Biomedical Research Institute at Harbor-UCLA Medical
Center     Address: PO Box 60637   Terminal Annex   Los Angeles, CA 90060    
C/O: 021760-01-00/J. Rajer, MD     Taxpayer ID: 95-2138184

 



 

 